                           Case: 1:20-cv-02626 Document #: 4 Filed: 04/30/20 Page 1 of 1 PageID #:201
                                               CIVIL COVER SHEET
The civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by
law, except as provided by local rules of court. This form isrequired for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE
INSTRUCTIONS ON THE REVERSE OF THE FORM.)
     (a) PLAINTIFFS                                                                                          DEFENDANTS
             ABC Corporation                                                                                 The Partnerships and Unincorporated Associations Identified on
                                                                                                             Schedule "A"

     (b)    County of Residence of First Listed Plaintiff Redacted                                           County of Residence of First Listed Defendant Unknown
                             (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                       LAND INVOLVED.

     (c)    Attorney’
                    s (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
            Greer, Burns & Crain LTD.
            300 S. Wacker Drive, Suite 2500
            Chicago, Illinois 60606
II. BASIS OF JURISDICTION                            (Place an “
                                                               X”in One Box Only)        III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X”in One Box for Plaintiff
                                                                                                (For Diversity Cases Only)                                            and One Box for Defendant)
                                                                                                                           PTF            DEF                                        PTF         DEF
     1 U.S. Government                  ■ 3 Federal Question                                    Citizen of This State            1            1     Incorporated or Principal Place         4         4
         Plaintiff                                (U.S. Government Not a Party)                                                                       of Business In This State

     2 U.S. Government                      4 Diversity                                         Citizen of Another State         2            2     Incorporated and Principal Place        5         5
         Defendant                               (Indicate Citizenship of Parties                                                                     of Business In Another State
                                                 in Item III)
                                                                                                Citizen or Subject of a          3            3     Foreign Nation                          6         6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                           (Place an “
                                                       X”in One Box Only)
           CONTRACT                                             TORTS                           FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
     110 Insurance                       PERSONAL INJURY              PERSONAL INJURY               610 Agriculture                      422 Appeal 28 USC 158            400 State Reapportionment
     120 Marine                           310 Airplane                362 Personal Injury—          620 Other Food & Drug                                                 410 Antitrust
     130 Miller Act                       315 Airplane Product            Med. Malpractice          625 Drug Related Seizure             423 Withdrawal                   430 Banks and Banking
     140 Negotiable Instrument                Liability               365 Personal Injury —             of Property 21 USC 881              28 USC 157                    450 Commerce/ICC Rates/etc.
     150 Recovery of Overpayment          320 Assault, Libel &            Product Liability         630 Liquor Laws                                                       460 Deportation
       & Enforcement of Judgment              Slander                 368 Asbestos Personal         640 R.R. & Truck                     PROPERTY RIGHTS                  470 Racketeer Influenced and
     151 Medicare Act                     330 Federal Employers’          Injury Product            650 Airline Regs.                                                         Corrupt Organizations
                                                                                                                                         820 Copyrights
     152 Recovery of Defaulted                Liability                   Liability                 660 Occupational                                                      480 Consumer Credit
                                                                                                                                         830 Patent
         Student Loans (excl. vet.)       340 Marine                PERSONAL PROPERTY                    Safety/Health                                                    490 Cable/Satellite TV
                                                                                                                                     ■   840 Trademark
     153 Recovery of Overpayment          345 Marine Product          370 Other Fraud               690 Other                                                             810 Selective Service
         of Veteran’s Benefits                Liability               371 Truth in Lending                                                                                850 Security/Commodity/Exch.
     160 Stockholders’Suits               350 Motor Vehicle           380 Other Personal                  LABOR                          SOCIAL SECURITY                  875 Customer Challenge
     190 Other Contract                   355 Motor Vehicle               Property Damage                                                                                     12 USC 3410
                                                                                                    710 Fair Labor Standards             861 HIA (1395ff)
     195 Contract Product Liability           Product Liability       385 Property Damage                                                                                 891 Agricultural Acts
                                                                                                        Act                              862 Black Lung (923)
     196 Franchise                        360 Other Personal Inj.         Product Liability                                                                               892 Economic Stabilization Act
                                                                                                    720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))
                                                                                                                                                                          893 Environmental Matters
         REAL PROPERTY                     CIVIL RIGHTS             PRISONER PETITIONS                                                   864 SSID Title XVI
                                                                                                                                                                          894 Energy Allocation Act
                                                                                                    730 Labor/Mgmt.Reporting             865 RSI (405(g))
                                                                                                                                                                          895 Freedom of Information Act
     210 Land Condemnation                441 Voting                  510 Motions to Vacate             & Disclosure Act
                                                                                                                                     FEDERAL TAX SUITS                    900 Appeal of Fee
     220 Foreclosure                      442 Employment                  Sentence                  740 Railway Labor Act
                                                                                                                                                                              Determination Under
     230 Rent Lease & Ejectment           443 Housing/                Habeas Corpus:
                                                                                                                                         870 Taxes (U.S. Plaintiff            Equal Access to Justice
     240 Torts to Land                        Accommodations          530 General                   790 Other Labor Litigation
                                                                                                                                             or Defendant)                950 Constitutionality of
     245 Tort Product Liability           444 Welfare                 535 Death Penalty
                                                                                                                                                                              State Statutes
     290 All Other Real Property          445 ADA—-Employment         540 Mandamus & Other          791 Empl. Ret. Inc.
                                                                                                                                         871 IRS—Third Party              890 Other Statutory Actions
                                          446 ADA — Other             550 Civil Rights                  Security Act                         26 USC 7609
                                          440 Other Civil Rights      555 Prison Condition

                           (PLACE AN “
                                     X”IN ONE BOX ONLY)                                                                                                                            Appeal to District
V. ORIGIN                                                                                                              Transferred from                                            Judge from
 ■   1     Original          2     Removed from             3    Remanded from                4 Reinstated or        5 another district                 6 Multidistrict          7 Magistrate
           Proceeding              State Court                   Appellate Court                Reopened               (specify)                          Litigation               Judgment
VI. CAUSE OF ACTION                         (Enter U.S. Civil Statute under which you are filing and write      VII. PREVIOUS BANKRUPTCY MATTERS (For nature of
                                            a brief statement of cause.)                                        suit 422 and 423, enter the case number and judge for any associated
                                                                                                                bankruptcy matter perviously adjudicated by a judge of this Court. Use a
Trademark Infringement and Counterfeiting 15 U.S.C. §1114                                                       separate attachment if necessary)
False Designation of Origin 15 U.S.C. § 1125(a)
VIII. REQUESTED IN                              CHECK IF THIS IS A CLASS ACTION                   DEMAND $                                        CHECK YES only if demanded in complaint:
                                                                                                                                                                                   ■ No
    COMPLAINT:                                  UNDER F.R.C.P. 23                                                                                 JURY DEMAND:            Yes

                                   ■   is not a refiling of a previously dismissed action.
IX. This case
                                       is a refiling of case number                                 , previously dismissed by Judge
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
           04/30/2020
                                                                      /Justin R. Gaudio/
